EXAMINER’S COMMENTS AND REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Katchmart (US 7,400,464) discloses: in regard to claim 1, a method for writing repeatable run-out data (see title), representing a recurring contribution to position error (column 2, lines 36-45), to a rotating constant-density magnetic storage medium (see element 150 in Figure 4), the method comprising: locating a position in a respective servo wedge on the respective track based on servo sync mark detection (column 2, lines 46-63), writing the repeatable run-out data to the respective servo wedge at a time delay, from the location of the position in the respective servo wedge, that is inversely proportional to the respective radius, to achieve a predetermined offset (column 9, lines 27-40).
However, Katchmart does not disclose: in regard to claim 1, repeating, for each respective track at a respective radius of the constant-density magnetic storage medium: determining a respective track pattern frequency based on track location and desired data density, and repeating the determining, the locating and the writing for each servo wedge on the respective track of the constant-density magnetic storage medium.
Claim 11 has similar distinguishing limitations as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon (see attached PTO-892 form) is considered pertinent to applicant's disclosure.
Sutardja (US 6,775,091) discloses a repeatable run-out compensation wherein instead of writing the calculated RRO values back to the disk at the end of the existing servo wedges, the processor causes the servo wedge to be rewritten with updated information but without separate RRO fields.
Perlmutter et al. (US 6,865,491) discloses an ERC (embedded repeatable runout correction) written in RRO fields in servo wedges, and upon disk drive operation, a servo controller uses the ERC to position the head to avoid perturbations.
Takaishi (US 2006/0098330) discloses a method wherein a discrete Fourier transform (DFT) computation is performed on a determined RPE waveform (time units), to convert into frequency units, multiplied for each RPE degree of frequency, and finally inverse DFT computation is performed to determine the estimated RRO waveform.
Sun et al. (US 2008/0030894) discloses that the compensated timing data are at a nominally constant frequency and are generated in a number of ways, such as by estimating the output frequency in relation to the actual frequency and the radial location of the timing pattern being read with respect to the position runout.
Yu et al. (US 7,982,990) discloses a gain controller that delays the provision of the generated error signal for application to a subsequent RRO signal encoded in a subsequent servo wedge.
Buch et al. (US 8,737,011) discloses a servo gap data detect module that assists in detecting RRO values that are encoded within pre-servo gaps that precede servo wedges/sectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688